Citation Nr: 0831195	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.  
The appeal was later transferred to the Newark, New Jersey, 
RO.

In April 2005, the veteran offered testimony before a hearing 
officer at the Newark, New Jersey, RO.  A transcript of the 
hearing is in the file.

In September 2007, the case was remanded to the RO for 
further development.  The claim is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  A February 1981 rating decision denied a claim for 
entitlement to service connection for bilateral hearing loss.  
In absence of a timely appeal, that decision is final.

2.  The evidence submitted since the February 1981 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The February 1981 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5108, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  The veteran was provided appropriate 
information and evidence necessary to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran was adequately informed of the specific basis for 
the prior denial of his claims in correspondence dated 
October 2007.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran was also told he needed to submit new and material 
evidence in this correspondence.  The claim was readjudicated 
in a June 2008 supplemental statement of the case.

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and providing the 
opportunity for a hearing.  The Board notes that the veteran 
was not provided with a VA examination in response to his 
claim.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2007), providing 
a VA examination in a new and material evidence claim can 
only be considered if new and material evidence is actually 
presented or secured.  The Board finds that the veteran did 
not present or secure any new and material evidence in this 
claim; therefore, a VA examination is not appropriate.  
The claim was specifically remanded to the RO to provide 
adequate notice, and as such notice was provided, there is 
not a scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, lay 
statements, service treatment records, RO hearing transcript, 
and VA medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).  If a claim has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for bilateral hearing loss because the evidence 
did not show bilateral hearing loss incurred in, or was 
aggravated by, military service.  See October 2007 
correspondence.  Therefore, for evidence to be new and 
material, it must reveal that either the veteran's current 
bilateral hearing loss began in service or within the one-
year presumptive period, or show continuity of symptomatology 
of hearing problems since separation.  The Board finds that 
the veteran has not submitted any new and material evidence 
that pertains to proving the above-listed element.

A February 1981 rating decision initially denied service 
connection for bilateral hearing loss.  The veteran did not 
file a Notice of Disagreement, and in the absence of a timely 
appeal, that rating decision is final.  Since that date new 
and material evidence has not been submitted relating to his 
bilateral hearing loss.  The only evidence submitted 
pertaining to his bilateral hearing loss were lay statements 
describing an accident that occurred in 1951 when a tire 
exploded, causing injuries to the veteran's head and back.  
This evidence, however, is not new and material, because it 
does not show that any hearing loss was diagnosed following 
this purported in-service accident or within the one-year 
presumptive period following service.  The veteran served for 
seven years following the accident and there is no evidence 
of any bilateral hearing loss upon separation.  The veteran 
also did not provide any evidence of continuity of 
symptomatology.  The record shows the first diagnosis of 
bilateral hearing loss in December 1980-over 20 years 
following separation.

Without new and material evidence, the veteran's claim for 
bilateral hearing loss cannot be reopened.




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


